UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7026


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRICELYN MARCEL RUSSELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:96-cr-00220-RBS-1)


Submitted:    March 31, 2009                 Decided:   April 15, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bricelyn Marcel Russell, Appellant Pro Se.        Laura Marie
Everhart, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bricelyn Marcel Russell seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).           Russell was originally sentenced at

the bottom of his guideline range to 360 months in prison.                    The

district    court    subsequently     granted     the   Government’s     motions

under Fed. R. Crim. P. 35(b) and reduced Russell’s sentence to

180    months.      In   denying   Russell’s      § 3582(c)(2)     motion,    the

district court determined that his amended guideline range under

the    crack     cocaine    amendments      was     292       to   365   months’

imprisonment; noted the court had already reduced his sentence

to 180 months; and denied his motion for a further reduction.

            On   appeal,    Russell    challenges       the   district   court’s

reasoning for denying his motion.           Because we conclude that the

district court lacked authority under 18 U.S.C. § 3582(c)(2) to

reduce Russell’s term of imprisonment to a term that was less

than the bottom of the amended guideline range, we affirm.                    See

United States v. Dunphy, 551 F.3d 247, 250, 252 (4th Cir. 2009).

We    dispense   with    oral   argument   because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED



                                       2